DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment, except for claims 20 and 24.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn.  Regarding claims 20 and 24, Applicant did not amend to overcome the rejections, nor did applicant make separate remarks for these claims.  Accordingly, the rejections are repeated below.  Please also see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment.
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment.  To the extent that they are relevant to the current rejection, Examiner addresses them below.
Applicant argues that Cahn is directed at a built-in wall unit as apposed to a PTAC.  Examiner respectfully disagrees, Cahn distinguishes from the wall sleeve assembly and the air conditioner unit #U, thus Cahn discloses a combination of a wall sleeve and a PTAC.  
Applicant next argues that the pan of Cahn is not configured to be inserted into the wall sleeve and act as the bottom of the wall sleeve.  Examiner finds this argument non-convincing absent additional structural recitation of the wall sleeve.  Examiner notes however, that Applicant elected to prosecute a drain pan for a wall sleeve, not the combination of a drain pan and a wall sleeve. 
Applicant also argues that one of ordinary skill in the art would not look to the references cited by Examiner since they do not solve several problems listed on pages 12 and 13 of Applicant’s remarks that are not cited in the claims and that do not appear to be discussed with respect to the elected embodiment.  Currently the combination of references applied by the Examiner meets all the structural recitations found in the claims and include reasoned motivations for combination.  Examiner reminds Applicant that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  If Applicant believes that a combination of a PTAC, wall sleeve, and drain pan would differentiate from the prior art, Applicant has options available for filing to prosecute such a combination.  
Regarding the chassis drain pan in the unit #U of Cahn, to alleviate Applicant’s concerns, Examiner has included several references on the form 892 that illustrate that PTAC units include chassis pans even when mounted in wall sleeves. Examiner notes that these references are only a sampling of the large number of references available that illustrate chassis pans in PTAC units.  Thus the unit #U of Cahn would be understood to include a chassis pan in addition to the pan that forms the bottom of the wall sleeve discussed in detail in Cahn.   

Drawings
The drawings were received on 30 June 2022.  These drawings are objected to by the Examiner as introducing new matter (see discussion under Specification, below).

Specification
The amendment filed 30 June 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has amended both the specification and the drawings in the 30 June 2022 amendment.  Examiner notes that patent drawings generally cannot be considered to be drawn to scale.  For example, even if they are here considered to have reflected relative dimensions as filed, it appears that the wall labeled 3312 might be taller than the wall 3310, same with the wall 3314.  Since Applicant’s originally filed disclosure made no comment regarding the heights of the front/side/back walls, the Amendment to the disclosure is considered to add new matter.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitations of claim 35 have been added to the claims, the drawings, and the specification, thus it appears that claim 35 adds new matter to the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a floor extending from a bottom of each of the front wall, back wall, first side wall, and second side wall” and then refers to the “the floor” in the singular.  It is unclear whether Applicant intends a floor extending from the front wall, a floor extending from the back wall, etc.  It is believed that Applicant only intends one floor.  Clarification is requested.  Claim 24 is rejected insofar as it is dependent on claim 20 and therefore includes the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (JP 61-231337: previously cited by Examiner) in view of Tait (US 1,154,141: previously cited) and Cahn (US 2,935,366: previously cited).
Regarding claim 1, Kawamoto discloses a drain pan (see Annotated Figures 1-3, below) for a wall sleeve of a packaged terminal air conditioner (Examiner notes that “for a wall sleeve of a packaged terminal air conditioner” is an intended use preamble statement is given very little patentable weight), comprising: 
a front wall (see Annotated Figure, below), a back wall (see Annotated Figure, below), a first side wall (see Annotated Figure, below), and a second side wall (see at least Annotated Figure, below) arranged around an outer perimeter of the drain pan with the front wall opposite the back wall (see at least Annotated Figure, below: the front wall is opposite the back wall and both are arranged to form the outer perimeter of the pan), the first side wall between the front wall and the back wall at a first end of the drain pan (see at least Annotated Figure, below: the first side wall is at a first end of the drain pan), and the second side wall opposite the first side wall and between the front wall and the back wall at a second end of the drain pan that is opposite the first end (see at least Annotated Figure, below: the second side wall is at a second end of the drain pan that is opposite the first end); 
a floor, the floor extending from a bottom of each of the front wall, back wall, first side wall, and second side wall (See at least Annotated Figure, below, a floor is formed through wall sections extending from each of the first side wall, second side wall, front wall, and back wall).
Kawamoto does not disclose a reservoir formed in the floor including a reservoir wall that extends downward from the floor to a reservoir bottom, a drain opening formed through the reservoir bottom, the reservoir bottom extending from a bottom of the reservoir wall to the drain opening, a raised rim formed around the drain opening and having a height above the reservoir bottom and below a top of the reservoir wall, the height of the raised rim being selected to retain a predetermined volume of water in the reservoir between the raised rim and the reservoir wall over the reservoir bottom, wherein the reservoir is spaced away from the front wall by a first distance and spaced away from the back wall by a second distance.
Tait, in the field of drain pans, teaches a reservoir formed in the floor including a reservoir wall that extends downward from the floor to a reservoir bottom, a drain opening formed through the reservoir bottom, the reservoir bottom extending from a bottom of the reservoir wall to the drain opening (see at least reservoir #6; page 1, lines 58-76), a raised rim formed around the drain opening and having a height above the reservoir bottom and below a top of the reservoir wall, the height of the raised rim being selected to retain a predetermined volume of water in the reservoir between the raised rim and the reservoir wall over the reservoir bottom (see at least Annotated Figure, below: the raised rim is formed about the drain opening and extends higher than the floor of the pan about the drain opening and is below the bottom of the perimeter wall(s) 3’ to create reservoir #6 around the drain opening; see also page 1, lines 58-76), wherein the reservoir is spaced away from the front wall by a first distance and spaced away from the back wall by a second distance (see at least Annotated Figure, below: reservoir #6 is spaced apart from the front part of perimeter wall 3’ and back part of perimeter wall 3’ by first/second distances (which need not be different); see also page 1, lines 58-76).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto with a reservoir formed in the floor including a reservoir wall that extends downward from the floor to a reservoir bottom, a drain opening formed through the reservoir bottom, the reservoir bottom extending from a bottom of the reservoir wall to the drain opening, a raised rim formed around the drain opening and having a height above the reservoir bottom and below a top of the reservoir wall, the height of the raised rim being selected to retain a predetermined volume of water in the reservoir between the raised rim and the reservoir wall over the reservoir bottom, wherein the reservoir is spaced away from the front wall by a first distance and spaced away from the back wall by a second distance, as taught by Tait, to improve the drain pan of Kawamoto by providing a trap to prevent odors from an attached drain pipe from seeping up through the drain pan (see at least Tait page 1, lines 58-76).
Kawamoto as modified by Tait further discloses wherein the floor slopes downward from the bottom of each of the front wall, back wall, first side wall, and second side wall to the top of the reservoir wall (see at least Kawamoto Annotated Figure, below: the floor slopes downward to the drain opening formed about drain pipe #6; Tait Annotated Figure, below: page 2, lines 19-24).
Kawamoto as modified by Tait does not disclose and wherein the drain pan is configured to be inserted into the wall sleeve and act as a bottom of the wall sleeve.  
Cahn further teaches another drain pan for a wall sleeve of a packaged terminal air conditioner (see at least column 1, lines 15-40) and wherein the drain pan is configured to be inserted into the wall sleeve and act as a bottom of the wall sleeve (see at least column 2, lines 1-4; column 1, lines 39-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto in view of Tait with and wherein the drain pan is configured to be inserted into the wall sleeve and act as a bottom of the wall sleeve, as taught by Cahn, to provide the benefit of reduced installation cost in applications where a packaged terminal air conditioner is desired (see at least Cahn column 2, lines 4-11) and of improved drainage and efficiency (see at least column 1, lines 25-45).

Regarding claim 26, Kawamoto as modified by Tait and Cahn further discloses wherein the reservoir is centrally located between the first end and the second end of the drain pan (see at least Annotated Figures, below: the drain opening of Kawamoto is arranged centrally about pipe #6, thus as modified by Tait to include the reservoir, the reservoir would also be centrally located).
Regarding claim 28, Kawamoto in view of Tait and Cahn further discloses wherein the drain pan is configured to fit under a chassis pan of the packaged terminal air conditioner in the wall sleeve (see at least column 2, lines 1-4: Examiner notes that chassis (drain) pan is inherent to packaged terminal air conditioner #U; see also column 3, lines 1-6; Figure 11, #U).  



    PNG
    media_image1.png
    720
    595
    media_image1.png
    Greyscale

Kawamoto Annotated Figure

    PNG
    media_image2.png
    583
    989
    media_image2.png
    Greyscale
Tait Annotated Figure

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Tait and Cahn, as applied to claim 1, above, and further in view of Hubert et al. (US 6,405,552: previously cited).  
Regarding claim 25,  Kawamoto does not disclose further comprising a first canal and a second canal, the first canal formed in the floor of the drain pan and extending from the reservoir to the first side wall of the drain pan; the second canal formed in the floor of the drain pan and extending from the reservoir, opposite the first canal, to the second side wall of the drain pan, and wherein the first and second canals are parallel to the front side and back side.
Tait further teaches further comprising a first canal and a second canal (see at least Annotated Figure, Above), the first canal formed in the floor of the drain pan and extending from the reservoir (see at least Annotated Figure, Above: the first canal extends from reservoir #6) the second canal formed in the floor of the drain pan and extending from the reservoir, opposite the first canal (see at least Annotated Figure, Above: the second canal extends from reservoir #6 opposite the first canal with respect to the center line passing through 2-2), and wherein the first and second canals are parallel to the front side and back side (see at least Annotated Figure, Above: the first and second canals extend parallel to the front and back side of the drain pan).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto with further comprising a first canal and a second canal, the first canal formed in the floor of the drain pan and extending from the reservoir; the second canal formed in the floor of the drain pan and extending from the reservoir, opposite the first canal, and wherein the first and second canals are parallel to the front side and back side., as taught by Tait, to improve the drain pan of Kawamoto by allowing the condensate water to easily flow toward the drain (see Tait page 2, lines 19-24).  
Kawamoto in view of Tait does not disclose the first canal extending to the first side wall of the drain pan; the second canal extending to the second side wall of the drain pan.  However, Tait further teaches that the arrangement of the canals may be changed (see Tait page 2, lines 19-24).  
However, there are only a finite number of arrangements available to one having ordinary skill in the art for providing canals in a drain pan.  In this regard, it is noted that Hubert et al. teaches another drain pan with a first canal and a second canal (see Annotated Figure, below); the first canal extending to the first side wall of the drain pan (see Annotated Figure, below; column 4, lines 1-15); the second canal extending to the second side wall of the drain pan (see Annotated Figure, below; column 4, lines 1-15).   
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto in view of Tait with the first canal extending to the first side wall of the drain pan; the second canal extending to the second side wall of the drain pan, since, as taught by Hubert et al. such arrangement is a suitable and known arrangement for canals in a drain pan (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the predicable benefit of better accommodating a centrally located drain opening.  

    PNG
    media_image3.png
    388
    1078
    media_image3.png
    Greyscale




Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (JP 61-231337: previously cited by Examiner) in view of Tait (US 1,154,141: previously cited), and Cahn (US 2,935,366: previously cited).
Regarding claim 20, Kawamoto discloses a drain pan (see Annotated Figures 1-3, below) for a wall sleeve of a packaged terminal air conditioner (Examiner notes that “for a wall sleeve of a packaged terminal air conditioner” is an intended use preamble statement is given very little patentable weight), comprising: 
a front wall (see Annotated Figure, below), a back wall (see Annotated Figure, below), a first side wall (see Annotated Figure, below), and a second side wall (see at least Annotated Figure, below) arranged around an outer perimeter of the drain pan with the front wall opposite the back wall (see at least Annotated Figure, below: the front wall is opposite the back wall and both are arranged to form the outer perimeter of the pan), the first side wall between the front wall and the back wall at a first end of the front wall and the back wall (see at least Annotated Figure, below: the first side wall is at a first end of both the front wall and the back wall), and the second side wall opposite the first side wall and between the front wall and the back wall at a second end of the front wall and the back wall (see at least Annotated Figure, below: the second side wall is at a second end of both the front wall and the back wall); 
a floor extending from a bottom of each of the front wall, back wall, first side wall, and second side wall (See at least Annotated Figure, below, a floor is formed through wall sections extending from each of the first side wall, second side wall, front wall, and back wall); 
a drain opening formed in the floor at a point in the floor between the front wall and the back wall and spaced a first distance from the front wall and a second distance from the back wall (see at least Annotated Figure, below: a drain opening is formed about drain pipe #6 at a point in the floor between the front wall and the back wall and spaced first/second distances from the front wall/back wall (which need not be different)); 
wherein the floor slopes downward from the bottom of each of the front wall, back wall, first side wall, and second side wall to the drain opening (see at least Annotated Figure, below: the floor slopes downward to the drain opening formed about drain pipe #6).
Kawamoto does not disclose and a raised rim formed around the drain opening which has a height above the floor where the floor meets the drain opening and below the bottom of the front wall, back wall, first side wall and second side wall, and which creates a reservoir around the drain opening.
Tait, in the field of drain pans, teaches a raised rim formed around the drain opening which has a height above the floor where the floor meets the drain opening and below the bottom of the front wall, back wall, first side wall and second side wall, and which creates a reservoir around the drain opening (see at least Annotated Figure, below: the raised rim is formed about the drain opening and extends higher than the floor of the pan about the drain opening and is below the bottom of the perimeter wall(s) 3’ to create reservoir #6 around the drain opening; see also page 1, lines 58-76).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto with a raised rim formed around the drain opening which has a height above the floor where the floor meets the drain opening and below the bottom of the front wall, back wall, first side wall and second side wall, and which creates a reservoir around the drain opening, as taught by Tait, to improve the drain pan of Kawamoto by providing a trap to prevent odors from an attached drain pipe from seeping up through the drain pan (see at least Tait page 1, lines 58-76).
Kawamoto as modified by Tait does not disclose and wherein the drain pan is configured to be inserted into the wall sleeve and act as a bottom of the wall sleeve.  
Cahn further teaches another drain pan for a wall sleeve of a packaged terminal air conditioner (see at least column 1, lines 15-40) and wherein the drain pan is configured to be inserted into the wall sleeve and act as a bottom of the wall sleeve (see at least column 2, lines 1-4; column 1, lines 39-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto in view of Tait with and wherein the drain pan is configured to be inserted into the wall sleeve and act as a bottom of the wall sleeve, as taught by Cahn, to provide the benefit of reduced installation cost in applications where a packaged terminal air conditioner is desired (see at least Cahn column 2, lines 4-11) and of improved drainage and efficiency (see at least column 1, lines 25-45).


    PNG
    media_image1.png
    720
    595
    media_image1.png
    Greyscale

Kawamoto Annotated Figure

    PNG
    media_image2.png
    583
    989
    media_image2.png
    Greyscale
Tait Annotated Figure

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Tait and Cahn, as applied to claim 20, above, and further in view of Hubert et al. (US 6,405,552: previously cited).  
Regarding claim 24,  Kawamoto does not disclose further comprising a first canal and a second canal, the first canal formed in the floor of the drain pan and extending from the reservoir to the first side wall of the drain pan; the second canal formed in the floor of the drain pan and extending from the reservoir, opposite the first canal, to the second side wall of the drain pan, and wherein the first and second canals are parallel to the front side and back side.
Tait further teaches further comprising a first canal and a second canal (see at least Annotated Figure, Above), the first canal formed in the floor of the drain pan and extending from the reservoir (see at least Annotated Figure, Above: the first canal extends from reservoir #6) the second canal formed in the floor of the drain pan and extending from the reservoir, opposite the first canal (see at least Annotated Figure, Above: the second canal extends from reservoir #6 opposite the first canal with respect to the center line passing through 2-2), and wherein the first and second canals are parallel to the front side and back side (see at least Annotated Figure, Above: the first and second canals extend parallel to the front and back side of the drain pan).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto with further comprising a first canal and a second canal, the first canal formed in the floor of the drain pan and extending from the reservoir; the second canal formed in the floor of the drain pan and extending from the reservoir, opposite the first canal, and wherein the first and second canals are parallel to the front side and back side., as taught by Tait, to improve the drain pan of Kawamoto by allowing the condensate water to easily flow toward the drain (see Tait page 2, lines 19-24).  
Kawamoto in view of Tait does not disclose the first canal extending to the first side wall of the drain pan; the second canal extending to the second side wall of the drain pan.  However, Tait further teaches that the arrangement of the canals may be changed (see Tait page 2, lines 19-24).  
However, there are only a finite number of arrangements available to one having ordinary skill in the art for providing canals in a drain pan.  In this regard, it is noted that Hubert et al. teaches another drain pan with a first canal and a second canal (see Annotated Figure, below); the first canal extending to the first side wall of the drain pan (see Annotated Figure, below; column 4, lines 1-15); the second canal extending to the second side wall  of the drain pan (see Annotated Figure, below; column 4, lines 1-15).   
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto in view of Tait with the first canal extending to the first side wall of the drain pan; the second canal extending to the second side wall of the drain pan, since, as taught by Hubert et al. such arrangement is a suitable and known arrangement for canals in a drain pan (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the predicable benefit of better accommodating a centrally located drain opening.  

    PNG
    media_image3.png
    388
    1078
    media_image3.png
    Greyscale


Claims 30, 32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (JP 61-231337: previously cited by Examiner) in view of Tait (US 1,154,141) and Cahn (US 2,935,360: previously cited).  
Regarding claim 30, Kawamoto discloses a drain pan (see Annotated Figures 1-3, below) for a wall sleeve of a packaged terminal air conditioner (Examiner notes that “for a wall sleeve of a packaged terminal air conditioner” is an intended use preamble statement is given very little patentable weight), comprising: 
a plurality of side wall (see Annotated Figure, below); 
a floor having a perimeter bounded by the plurality of side walls (See at least Annotated Figure, below, a floor is formed through wall sections extending from each of the first side wall, second side wall, front wall, and back wall); 
Kawamoto does not disclose a reservoir formed in the floor that extends downward from the floor and includes a drain opening having a raised rim formed around the drain opening, the raised rim having a height such that a top of the raised rim is above a bottom of the reservoir and below the floor where the floor meets the reservoir.
Tait, in the field of drain pans, teaches a reservoir formed in the floor that extends downward from the floor and includes a drain opening having a raised rim formed around the drain opening, the raised rim having a height such that a top of the raised rim is above a bottom of the reservoir and below the floor where the floor meets the reservoir (see at least Annotated Figure, below: the raised rim is formed about the drain opening and extends higher than the floor of the pan about the drain opening and is below the bottom of the perimeter wall(s) 3’ and associated floor to create reservoir #6 around the drain opening; see also page 1, lines 58-76).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto with a reservoir formed in the floor that extends downward from the floor and includes a drain opening having a raised rim formed around the drain opening, the raised rim having a height such that a top of the raised rim is above a bottom of the reservoir and below the floor where the floor meets the reservoir, as taught by Tait, to improve the drain pan of Kawamoto by providing a trap to prevent odors from an attached drain pipe from seeping up through the drain pan (see at least Tait page 1, lines 58-76).
Kawamoto as modified by Tait further discloses and wherein the floor slopes downward from the perimeter to the reservoir (see at least Kawamoto Annotated Figure, below: the floor slopes downward to the drain opening formed about drain pipe #6; Tait Annotated Figure, below: page 2, lines 19-24).
Kawamoto in view of Tait does not disclose and wherein the drain pan is configured to be inserted into the wall sleeve and act as a bottom of the wall sleeve.  
Cahn further teaches another drain pan for a wall sleeve of a packaged terminal air conditioner (see at least column 1, lines 15-40) and wherein the drain pan is configured to be inserted into the wall sleeve and act as a bottom of the wall sleeve (see at least column 2, lines 1-4; column 1, lines 39-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto in view of Tait with and wherein the drain pan is configured to be inserted into the wall sleeve and act as a bottom of the wall sleeve, as taught by Cahn, to provide the benefit of reduced installation cost in applications where a packaged terminal air conditioner is desired (see at least Cahn column 2, lines 4-11) and of improved drainage and efficiency (see at least column 1, lines 25-45).

Regarding claim 32, Kawamoto as modified by Tait further discloses wherein the reservoir is centrally located between the first side wall and the second side wall (see at least Annotated Figures, below: the drain opening of Kawamoto is arranged centrally about pipe #6, thus as modified by Tait to include the reservoir, the reservoir would also be centrally located).
Regarding claim 32, Kawamoto does not disclose wherein: 
the front wall has a front wall height; 
the back wall has a back wall height that is taller than the front wall height; 
the first side wall has a height that is equal to the back wall height; and 
the second side wall has a back portion that adjoins the back wall and has a height equal to the back wall height and a front portion that adjoins the front wall that has a height equal to the front wall height.
However, Cahn further teaches wherein: 
the front wall has a front wall height (see at least Figure 11, let wall #22 be the front wall); 
the back wall has a back wall height that is taller than the front wall height (see at least Figure 11, let wall #21 be the back wall, which is taller than the front wall #22); 
the first side wall has a height that is equal to the back wall height (see for example wall #23, which has a height equal to the back wall height); and 
the second side wall has a back portion that adjoins the back wall and has a height equal to the back wall height and a front portion that adjoins the front wall that has a height equal to the front wall height (see for example wall #24 which has a portion that adjoins wall #21 that is the same height as wall #21 and that tapers to have a shorter height at a portion that adjoins wall #22).
It would have been obvious to one having ordinary skill in the art to provide the drain pan of  Kawamoto as modified by Tait with the front wall has a front wall height; the back wall has a back wall height that is taller than the front wall height; the first side wall has a height that is equal to the back wall height; and the second side wall has a back portion that adjoins the back wall and has a height equal to the back wall height and a front portion that adjoins the front wall that has a height equal to the front wall height, as taught by Cahn, to improve the drain pan of Kawamoto in view of Tait by allowing for the drainage to be directed away from the wall housing the wall sleeve (see at least Cahn column 1, lines 47-54), thus preventing damage to the building.  




    PNG
    media_image1.png
    720
    595
    media_image1.png
    Greyscale

Kawamoto Annotated Figure

    PNG
    media_image2.png
    583
    989
    media_image2.png
    Greyscale
Tait Annotated Figure

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Tait and Cahn, as applied to claim 1, above, and further in view of Hubert et al. (US 6,405,552: previously cited).  
Regarding claim 31,  Kawamoto does not disclose further comprising a first canal and a second canal, the first canal formed in the floor of the drain pan and extending from the reservoir to the first side wall of the drain pan; the second canal formed in the floor of the drain pan and extending from the reservoir, opposite the first canal, to the second side wall of the drain pan, and wherein the first and second canals are parallel to the front side and back side.
Tait further teaches further comprising a first canal and a second canal (see at least Annotated Figure, Above), the first canal formed in the floor of the drain pan and extending from the reservoir (see at least Annotated Figure, Above: the first canal extends from reservoir #6) the second canal formed in the floor of the drain pan and extending from the reservoir, opposite the first canal (see at least Annotated Figure, Above: the second canal extends from reservoir #6 opposite the first canal with respect to the center line passing through 2-2), and wherein the first and second canals are parallel to the front side and back side (see at least Annotated Figure, Above: the first and second canals extend parallel to the front and back side of the drain pan).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto with further comprising a first canal and a second canal, the first canal formed in the floor of the drain pan and extending from the reservoir; the second canal formed in the floor of the drain pan and extending from the reservoir, opposite the first canal, and wherein the first and second canals are parallel to the front side and back side., as taught by Tait, to improve the drain pan of Kawamoto by allowing the condensate water to easily flow toward the drain (see Tait page 2, lines 19-24).  
Kawamoto in view of Tait does not disclose the first canal extending to the first side wall of the drain pan; the second canal extending to the second side wall of the drain pan.  However, Tait further teaches that the arrangement of the canals may be changed (see Tait page 2, lines 19-24).  
However, there are only a finite number of arrangements available to one having ordinary skill in the art for providing canals in a drain pan.  In this regard, it is noted that Hubert et al. teaches another drain pan with a first canal and a second canal (see Annotated Figure, below); the first canal extending to the first side wall of the drain pan (see Annotated Figure, below; column 4, lines 1-15); the second canal extending to the second side wall of the drain pan (see Annotated Figure, below; column 4, lines 1-15).   
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto in view of Tait with the first canal extending to the first side wall of the drain pan; the second canal extending to the second side wall of the drain pan, since, as taught by Hubert et al. such arrangement is a suitable and known arrangement for canals in a drain pan (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the predicable benefit of better accommodating a centrally located drain opening.  

    PNG
    media_image3.png
    388
    1078
    media_image3.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763